Title: To George Washington from Richard Henry Lee, 22–23 October 1775
From: Lee, Richard Henry
To: Washington, George



Dear Sir,
Philadelphia 22[-23]d October 1775

I thank you for your obliging favor of the 13th and I assure you that no Man living approves the vigorous measures you mention more than myself. Great bodies, you know, move slow; and it is as sure, that the most palpable and glorious events may be delayed, and the best causes finally lost by slow, timid, and indicisive counsels. We must be content however to take human nature as we find it, and endeavor to draw good out of evil. You will, no doubt, have heared of the disgraceful conduct of our Norfolk, in suffering Lord Dunmore, with a few men to take away their printing press! It happened when the good men of that place were all away, and none but Tories & Negroes remained behind. Virginia is much incensed, and 500 men are ordered immediately down to Norfolk. I expect, by every Post, to hear of the demolition of that infamous nest of Tories.
By a Vessel in 20 days from Quebec, which I believe brings us later intelligence than you had from thence when the last Express left Camp, we learn that the D[eputy] Governor had 12 Companies of Canadians in training, and that they were generally on their guard. But the same acco⟨t⟩ says, the Government was so suspicious of the attachment of its Troops, that they were trusted with no more than 4 rounds of Cartridge. This still gives us some hopes of success on that quarter. Before this

reaches, you will have heared of Collo. Allens unlucky, and unwise attempt upon Mt Real, nor have we, from the last accounts much prospect of success from St Johns. The Ministerial dependance on Canada is so great, that no object can be of greater importance to North America than to defeat them there. It appears to me, that we must have that Country with us this winter cost what it will. Colo. Stephen writes me from Fort Pitt, that the Indians on that quarter come slowly in to the Commissioners, and that they evidently appear to be waiting the event of things in Canada, when they will surely, according to custom, join the strongest side. We have so many resources for powder, that I think we cannot fail of getting well supplied with that most necessary article.
Remember me, if you please, to Gen. Gates, and to all my acquaintances with you. I am, with great esteem and sincerity, dear Sir Your affectionate and obedient servant

Richard Henry Lee


P.S. Monday morning—’Tis with infinite concern I inform you that our good old Speaker Peyton Randolph Esqr. went yesterday to dine with Mr Harry Hill, was taken during the course of dinner with the dead palsey, and at 9 oClock at night died without a groan—Thus has American liberty lost a powerful Advocate, and human nature a sincere friend.


R. H. L.
